Citation Nr: 1511318	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  06-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of compensation benefits in the amount of $20,620.53, to include whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Waco, Texas. 

This matter was previously before the Board in November 2010, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The calculated amount of the overpaid benefits is $20,620.53.  

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.  However, the Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to acceptance of VA benefits exceeding the 10 percent rate while incarcerated as a felon.  

3.  The recovery of the overpayment of VA compensation benefits would not result in an undue financial hardship because the debt has already been recouped by VA and it does not tend to defeat the purpose for which the benefits were intended.  

4.  A failure of the Veteran to make restitution would result in unjust enrichment to the Veteran because he received monetary benefits to which he knew or should have known he was not entitled and there is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $20,620.53 was properly created, and the criteria for a waiver of recovery of the overpayment have not been met.  38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  38 C.F.R. § 1.956(a) (2014). 

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability rated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665(c)(1) (2014).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2014); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

The record shows that the Veteran has been in receipt of VA compensation benefits effective since June 1976.  The record also shows that while the Veteran received notice of his entitlement to disability benefits, the Veteran was not specifically notified that he should inform VA of his incarceration in the event that he became incarcerated, nor is there evidence demonstrating that the Veteran was informed that his disability compensation benefits would be reduced in the event of his incarceration until a March 1991 notice letter.

VA treatment records associated with the record in September 2005 show that in May 2005, the Veteran reported to his VA therapist that he had been released from prison in December 2004.  Shortly thereafter, also in September 2005, VA contacted the Ombudsman Coordinator for the Texas Department of Criminal Justice, and was advised that the Veteran had been incarcerated for a felony offense from October 16, 1986, to March 1, 1994; from April 21, 1995, to June 28, 2000; and from November 14, 2001, to December 14, 2004.

Based upon that information, in October 2005, VA proposed to retroactively reduce the Veteran's disability benefits because of his prior periods of incarceration.  In January 2006, the Veteran was advised that an overpayment in the calculated amount of $52,164.54 had been created as a result of the adjustment in his benefits.  In February 2006, the amount of overpayment was corrected to $50,560.54.  The Veteran requested a waiver of this debt. 

In July 2006, the Veteran's claim was referred to the Committee for consideration.  A review of their decision shows that the periods it considered for the creation of the Veteran's overpayment amount included all dates from December 16, 1968, to January 31, 2006.  A partial waiver of the recovery of the overpayment in the calculated amount of $29,940.01 was granted for the periods from December 16, 1986, through May 31, 1991 and from February 1, 1995, through July 31, 2000.  Recover of the overpayment in the calculated amount of $20,620.53 was not waived for the periods from June 1, 1991, through January 31, 1995, and August 1, 2000, through January 31, 2006.

In November 2010, the Board remanded this case so the Committee could perform an accounting audit of the disability payments issued and time periods used in the calculation of the overpayment.  A review of the accounting shows the calculated amount of overpayment corresponds to the periods of incarceration for which recovery of the overpayment was not waived.  The dates during which the Veteran was not incarcerated were not included in the overpayment calculation.  The Board concludes that the creation of the overpayment in the amount of $20,620.53 was proper for the periods for which waiver of recovery has not been granted.

As the overpayment has been deemed valid and correctly calculated, the Board must first determine whether waiver is precluded by fraud, misrepresentation, or bad faith in creation of the overpayment.  The Board finds no evidence to support any of those preclusions.  The Veteran was incarcerated, and while he should have informed VA of his status, the Board finds that the failure to do so was not an action of fraud, misrepresentation, or bad faith.  

The remaining question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 554 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment for the periods for which waiver of recovery has not been granted.

In March 1991, the Veteran received an attachment of VA Form 21-8764 in which he was notified that he must report any condition affecting his right to continued payments, to include incarceration for a felony in excess of 60 days.  

The Veteran did not send appropriate notice to VA regarding his change of address or incarceration status upon receipt of the March 1991 letter.  Therefore, VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to do so.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation, whether or not he had actual notice, he knew or should have known that he was prohibited from receiving full payments while incarcerated.  Therefore, he is solely at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2) (2014).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  For instance, in February 1994, the Veteran provided the VA with information that he was incarcerated.  VA did not act on that information and the Committee waived recovery of the debt incurred during the corresponding time period from February 1, 1995, to July 31, 2000.  However, in a July 2000 statement, the Veteran provided a local address to VA, thus indicating that he was no longer incarcerated.  The Veteran did not report when he subsequently became incarcerated and is found to be at fault in the creation of the overpayment for the period from August 1, 2000, through January 31, 2006.  Thus, there is no fault on the part of VA in the overpayment for the remaining period for which recovery has not been waived which outweighs the fault on the part of the Veteran in the creation of the debt.  

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Veteran has asserted that repayment of the debt would cause hardship.  He submitted a Financial Status Report in April 2011 in which he reported that he had no other income than VA compensation benefits in the amount of $2,993.  He reported expenses of $150 for food and $600 for monthly payments on installment contracts and other debts.  He identified no additional expenses related to housing or other basic necessitatis.  At that time, he indicated that he could pay $500 monthly towards overpayment. 

The information of record does not show that the Veteran would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.  In addition as the overpayment of pension benefits is a valid debt to the Government, there is no reason that the Veteran should not provide the Government with the same consideration that he accords his private creditors.

Notably, the Veteran does not need to pay any amount of the remaining balance back to VA since VA has already recovered the balance of $20,620.53 from a withholding of past due benefits.  Based on those factors, the Board finds that the withholding of the balance of the overpayment does not result in undue financial hardship or deprive the Veteran of the basic necessities of life.  The debt owed to VA is of at least equal importance to the Veteran's installment debts and must be repaid.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment does not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.  Congress has therefore determined that an incarcerated Veteran is entitled to no more than benefits at the 10 percent rate.  Thus, the benefits in excess of the 10 percent rate do not have an intended purposes as they are not an authorized payment of benefits.  

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  Therefore, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.  

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would unjustly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran or his family of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.

Therefore, the Board has weighed the factors and finds that it would not be against equity and good conscience to collect the remaining debt.  Therefore, the claim for waiver of recovery of the remaining overpayment of VA compensation benefits in the amount of $20,620.53 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The Veteran's debt of $20,620.53 is valid and a waiver of recovery of that debt is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


